            Case 2:14-cr-00093-BLW Document 35 Filed 06/18/19 Page 1 of 3



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
TRACI J. WHELAN, IDAHO STATE BAR NO. 4416
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
6450 N. MINERAL DRIVE SUITE 210
COEUR D'ALENE, ID 83815
TELEPHONE: (208) 667-6568
FACSIMILE: (208) 667-0814




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                    Case No. 2:14-CR-00093-BLW
                  Plaintiff,                        Case No. 3:13-CR-00198-BLW
           vs.

 DELBERT DANIEL GEORGE,                             MOTION FOR DETENTION ON
                                                    SUPERVISED RELEASE
                  Defendant.




          The United States, by and through Bart M. Davis, United States Attorney for the District

of Idaho, and the undersigned Assistant United States Attorney, moves the Court, pursuant to

Federal Rules of Criminal Procedure 32.1(a)(6) and 46(d), and 18 U.S.C. ' 3143(a), for an order

directing that the defendant, Delbert Daniel George, be detained pending a preliminary hearing

and/or a revocation hearing regarding the alleged violations of the terms and conditions of his

probation or supervised release contained in the petition filed by the United States Probation

Office.

          A person arrested for violating probation or supervised release may be released or

detained under 18 U.S.C. ' 3143(a) pending further proceedings. Fed R. Crim. P. 32.1(a)(6).


MOTION FOR DETENTION ON SUPERVISED RELEASE - 1
          Case 2:14-cr-00093-BLW Document 35 Filed 06/18/19 Page 2 of 3



Section 3143(a) provides that the judicial officer shall order that the person be detained, “unless

the judicial officer finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community” if released. 18 U.S.C.

' 3143(a). “The burden of establishing by clear and convincing evidence that the person will

not flee or pose a danger to any other person or to the community rests with the person.” Fed.

R. Crim. P. 32.1(a)(6).

       WHEREFORE, the government requests that the Court enter an order detaining the

defendant pending a preliminary and/or a revocation hearing.

       Respectfully submitted this 18th day of June, 2019.

                                                   BART M. DAVIS
                                                   UNITED STATES ATTORNEY
                                                   By:


                                                   /s/Traci J. Whelan
                                                   TRACI J. WHELAN
                                                   Assistant United States Attorney




MOTION FOR DETENTION ON SUPERVISED RELEASE - 2
         Case 2:14-cr-00093-BLW Document 35 Filed 06/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 18, 2019, the foregoing MOTION FOR

DETENTION ON SUPERVISED RELEASE was electronically filed with the Clerk of the

Court using the CM/ECF system, and that a copy was served on the following parties or counsel

by:

 Nicolas V. Vieth                                   ECF
 Vieth Law Offices
 nick@viethlaw.com




MOTION FOR DETENTION ON SUPERVISED RELEASE - 3
